Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/19/2020 has been entered.  Claims 1, 11, 16 are amended; and claim 4 is cancelled.  Accordingly, claims 1-3 and 5-16 are currently pending in the application.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Objections

Claims 1 (lines 8-9) and 16 (lines 8-9) are objected to because of the following informalities:  Claims 1 and 16 recite “compound A… is at least one kind selected from … propylene glycol”.  However, compound A has a weight average molecular weight of 3,000 to 740,000, while propylene glycol listed as a compound A has a molecular weight of about 76.
Appropriate correction and/or correction are required.


Applicant is advised that should claim 13 be found allowable, claim 16 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 103

Claims 1-3, 5-11, 13-14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Yamashita et al (US 7,304,104 B2).
Regarding claim 1, Yamashita et al disclose a cement admixture comprising a non-polymerizable (poly)alkylene glycol (abstract).  See example 12, wherein the composition comprises setting accelerator C1-1 (i.e. calcium nitrite, see col. 44, line 31) and polyalkylene glycol in amounts of 0.500 and 0.0089, respectively (see Table 4) for a ratio of about 5618% (i.e. reads on the ratio of alkanolamine compound B and compound A in present claim 1.  The weight average molecular weight of non-polymerizable (poly)alkylene glycol is 1000 to 200,000 (col. 15, lines 53-63) which overlaps with the molecular weight of compound A that is free of carboxyl group and therefore includes more than 5 moles of alkylene oxide as in present claim 1.  The non-polymerizable (poly)alkylene glycol having no alkenyl groups, which contains hydrogen atoms is preferably polyethylene glycol (col. 15, lines 36-50) which reads on polyethylene glycol in present claim 1.
Yamashita et al fails to disclose a cement additive comprising alkanolamine.
However, Yamashita et al in the general disclosure teach examples of suitable setting accelerators that include calcium nitrite, diethanolamine and triethanolamine (col. 
Regarding claim 2, see example 12, wherein the cement admixture comprises copolymer, polyalkylene glycol and the setting accelerator in amounts of 0.1818, 0.0089, and 0.500, respectively.  Hence, the total amount of polyalkylene glycol and the setting accelerator in the cement admixture is about 74% by weight.
Regarding claims 3 and 5-6, mass ratio of the setting accelerator C1 to copolymer A is in the range of 1 to 100,000% by mass.  When it is less than 1% by mass, it may become impossible to efficiently carry out hardening of the cement composition at a low temperature.  When it exceeds 10,000% by mass, during the laying work of the cement composition, the dispersing ability is not probably kept sufficient (col. 20, lines 4-14).  The content of non-polymerizable (poly)alkylene glycol (B) having no alkenyl group is suitably 1 to 50% by mass relative to 100% by mass of the copolymer (bridging paragraph col. 14-15).  Therefore, in light of the teachings in general disclosure of Yamashita et al, it would have been obvious to one skilled in art prior to the filing of present application, to prepare a cement admixture containing a combined amount of polyethylene glycol and setting accelerator such as diethanolamine and triethanolamine within the range of 95 to less than 100%, and a ratio of alkanolamine to compound A, falling within the presently claimed ranges (such as 5 to 300 wt% and 10 to 150 wt%), absent evidence to the contrary. 
Regarding claims 7-8, weight average molecular weight of non-polymerizable (poly)alkylene glycol is 1000 to 200,000 (col. 15, lines 53-63) which overlaps with the molecular weight of compound A that is free of carboxyl group in present claims 7-8.
Regarding claims 9-10, non-polymerizable (poly)alkylene glycol having no alkenyl groups, which contains hydrogen atoms is preferably polyethylene glycol (col. 15, lines 36-50) and the weight average molecular weight of non-polymerizable (poly)alkylene glycol is 1000 to 200,000 (col. 15, lines 53-63).  Hence, the number of moles of alkylene oxide in the polyethylene glycol overlaps with the range in present claims 9 and 10.
Regarding claims 11 and 14, non-polymerizable (poly)alkylene glycol having no alkenyl groups, which contains hydrogen atoms is preferably polyethylene glycol (col. 15, lines 36-50).
Regarding claims 13 and 16, in addition to 6a to 6c above, the cement admixture gives viscosity decreasing ability as well as high dispersing ability and slump loss preventing ability even in a high water reducing ratio range, and a cement composition in which the cement admixture is used.

Claims 12 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Yamashita et al (US 7,304,104 B2) in view of Takashi et al (JP 2008-239416 A).
The discussion with respect to Yamashita et al in paragraph 6 above is incorporated here by reference.  Additionally, copolymer A includes a constituent unit I derived from unsaturated polyalkylene glycol ether monomer and constituent monomer unit II derived from maleic acid monomer (abstract).  
Yamashita et al are silent with respect to species of alkanolamine compound.
However, Takashi et al teach a cement admixture capable of forming a cement composition which has a high water-reducing performance and is excellent in early stage strength.  The cement admixture comprises a polycarboxylic acid copolymer and an alkanolamine compound (abstract).  Polycarboxylic acid polymer has a structural unit derived from unsaturated polyalkylene glycol ether monomer and an unsaturated 
    PNG
    media_image1.png
    82
    128
    media_image1.png
    Greyscale
(i.e. triisopropanolamine) and tetraalkanolamine represented by formula - 
    PNG
    media_image2.png
    75
    147
    media_image2.png
    Greyscale
 (i.e. N,N,N’N’-tetrakis(2-hydroxypropyl) ethylenediamine) (paragraphs 0034-0036). Therefore, in light of the teachings in Takashi et al and given that cement admixture of Yamashita comprises a copolymer containing polyalkylene glycol ether monomer and maleic acid monomer as in Takashi et al, it would have been obvious to one skilled in art prior to the filing of present application to include the alkanolamine, of Takasahi et al, such as triisopropanolamine and N,N,N’N’-tetrakis(2-hydroxypropyl)ethylenediamine, to the cement admixture, of Yamashita et al, for above mentioned advantages.

Response to Arguments

The rejections under 35 U.S.C. 103 as set forth in paragraph 4, of office action mailed 8/26/2020, are withdrawn in view of the new grounds of rejection set forth in this office action, necessitated by amendment.

Conclusion


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KARUNA P REDDY/Primary Examiner, Art Unit 1764